— In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals in the City of Yonkers, which, after a hearing, denied the petitioner’s application for a special exception permit to use certain residential property as a college dormitory, the Zoning Board of Appeals and the Lawrence Park West and Neighborhood Homeowners Association, Inc., separately appeal from a judgment of the Supreme Court, Westchester County (Rosenblatt, J.), dated March 21, 1985, which annulled the determination and ordered the Zoning Board of Appeals to issue the special exception permit. The appeals bring up for review so much of an order of the same court, dated May 15, 1985, as, upon reargument, adhered to the original determination (see, CPLR 5517 [b]).
*754Appeal from the judgment dismissed, without costs or disbursements. The judgment was superseded by the order made upon reargument.
Order dated May 15, 1985, reversed insofar as reviewed, on the law, without costs or disbursements, judgment dated March 21, 1985, vacated, and proceeding dismissed on the merits.
Under the circumstances presented, we find that the determination of the Zoning Board was not arbitrary and capricious and was supported by substantial evidence. Lazer, J. P., Brown, Weinstein and Niehoff, JJ., concur.